 STACK ELECTRICStack Electric,Inc.andInternational Brotherhoodof ElectricalWorkers,Local No. 110, AFL-CIO andInternational Brotherhood of Electri-calWorkers,Local No. 292, AFL-CIONorth TownElectric,Inc.andInternational Broth-erhood of ElectricalWorkers,Local No. 110,AFL-CIOandInternationalBrotherhood ofElectricalWorkers,Local No. 292, AFL-CIOBakken Electric,Inc.andInternational Brotherhoodof ElectricalWorkers, Local No.292,AFL-CIOFowser ElectricCo.andInternational Brotherhoodof ElectricalWorkers,Local No. 292, AFL-CIO. Cases 18-CA-8610-1, 18-CA-8611-3,18-CA-8610-2, 18-CA-8611-4, 18-CA-8611-1,and 18-CA-8611-2July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn August 30, 1985, Administrative Law JudgeDavid S. Davidson issued the attached decision.The General Counsel and the Charging Partiesfiled exceptions and supporting briefs; counsel forRespondents Stack Electric,Inc.,Bakken Electric,Inc., andFowser Electric Co. filedexceptions anda supporting brief;Respondent North Town Elec-tric,Inc. filed exceptions;Respondents Stack Elec-tric, Inc.,Bakken Electric,Inc., and Fowser Elec-tricCo.filed a brief in response to the opposingparties'exceptions,and the National Electric Con-tractors Association and the International Brother-hood of Electrical Workers, AFL-CIO jointly fileda brief amicus curiae.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member' panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecisionand Order.Preliminarily,we note that the General Counseldid not allege, and does not contend,that any ofthe four Respondents in this consolidated proceed-ing individually meets the Board's standards for as-sertion of jurisdiction.In addressing this threshold issue, the judge con-cluded that"for jurisdictional purposes the com-bined businesses of employers bargaining throughassociationsmay be considered if their employeescomprise a multiemployer unit."However, as thejudge also correctly noted,in order for employeesof an individual employer to become merged into a575multiemployer unit,there firstmust have beensome indication that the employees in the singleunit had given their assent to becoming part of themultiemployer unit.As the judge explained, suchemployee assent could be given by a union if theunion had previously obtained majority support inthat single unit.He further found,as a factualmatter,that only in the case of Respondents NorthTown and Bakken was there evidence of employeeassent to becoming part of the multiemployer unit.Specifically,the judge concluded that NorthTown'spredecessor,Helms Electric,and subse-quentlyNorth Town,had hired an employee forwhom it made payroll reports,fund contributions,and dues contributions to Local 292;that for thatperiod,North Town(and Helms before that) had astable and permanent complement of that one em-ployee and,after that employee left, a permanentand stable complement consisting of one employeewho was a member of Local 110. Thus, the judgeconcluded thatNorth Town'semployeesweremerged into the multiemployer units under con-tract between the NECA Chapters and Locals 292and 110.As toRespondent Bakken,the judgefound that Bakken utilized the Local 292 hiringhall through 1980; and that Bakken's employeeswere therefore merged into a multiemployer unitand, because of that,the question of the Union'smajority among Bakken's own employees was nolonger material.InconsideringjurisdictionoverRespondentFowser,the judge concluded that the full-time em-ployee hired by Fowser was neither hired throughthe referral system nor a union member.Similarlythere was no evidence that any of the four employ-ees (employed essentially one at a time)of Stackwere either members of the Unions or had author-ized either of the Charging Party Unions to repre-sent them.Accordingly,the judge concluded thatneitherFowser'snor Stack'semployeesweremerged into the multiemployer unit.He furtherfound that there was no evidence that eitherFowser's or Stack's operations by themselves metthe Board's jurisdictional standards,and he there-fore ordered that the complaints against Stack andFowser be dismissed for lack of jurisdiction.All parties have excepted to different portions ofthe judge'sdecision.Thus,theGeneral Counsel,the Charging Parties,and the amici assert that thejudge erred in finding no jurisdiction over Re-spondents Fowser and Stack.Specifically, theseparties contend that signing the Letter of Assentimmediatelymerged all the Respondents into a mul-tiemployer unit,and that this result obtains irre-spective of the wishes of the Employer's employeesor indeed irrespective of whether the Employer290 NLRB No. 73 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhas (or had) any employees.Counsel forRespond-ents,on the other hand,contends that the judgeerred in asserting jurisdiction over any of the Re-spondents.Thus,Respondents contend that the 8(f)agreements entered intoby theRespondents andthe Unions were subject to repudiation at any time.Respondents further assert that the complaints hereshould in any event be dismissed because all theRespondents employed one-person units,for whichit is inappropriate to order bargaining,and contendthat the decision to dismisswith respect to Re-spondentsFowser and Stack should also begrounded on these additional arguments.We have decided to affirmthe judge's result inpart and reverse in part,but only forthe reasonsset forth below.After the judge's decision,the Boardheld oralargument on several issues involving Section 8(f).Thereafter,the Board decided inJohn Deklewa &Sons,"to abandon the conversion and merger doc-trines relied on by the judge,as they were appliedtocollective-bargainingagreements/relationshipspermitted under Section8(f)of the Act.2 In sodoing,the Boardheld that,in light of the legisla-tive historyof Section 8(f) and the prevailing prac-tice in the constructionindustry, the party to an8(f) relationship who asserts the existenceof a col-lective-bargaining relationship under Section 9(a)has theburden of proving theexistenceof such arelationship,through either(1) a Board-conductedrepresentation election or(2)a union'sexpressdemand for,and an employer's grant of,recogni-tion,based on a clear showingof support for theunion among a majorityof the employeesin an ap-propriate unit.However,we alsoheld inDeklewathat a union signatory to an agreement permittedby Section 8(f) acquireslimitedstatus as a repre-sentative under Section 9(a), to the extent that the8(f) agreement may not be unilaterally repudiatedduring its term,and may be enforced during itsterm under the provisions of Section 8(a)(5) andSection 8(b)(3).We furtherheld inDeklewathatin determiningappropriate units for election purposes,the Boardwill no longer distinguish between"permanent andstable"and "projectby project" workforces, andsingle employer units will normally be appropriate.The merger doctrine was rejected in 8(f) cases be-cause it can operate to bind a single employer and1282 NLRB 1375 (1987)Y Under the conversion doctrine,a collective-bargaining relationship/-agreement permitted under Sec.8(f) could"convert"into one cognizableunder Sec 9(a) simply on the basis of a showing that,during a relevantperiod, the union enjoyed the support of a majority of the employer'semployees in an appropriate unit Under the merger doctrine,the em-ployer and the union could"merge"employees into a multiemployerunit.employeesto full 9(a) status without providing em-ployees theopportunity to express a representation-alpreference, as Section 8(f) eliminatesmajoritystatus as a prerequisite for signing a contract.Weclearly stated, however, that we didnot imply thatmultiemployer associations and bargaining could nolonger be deemed appropriate in the constructionindustry.Thus,for the reasons set out in greaterdetail inDeklewa,the Board decided to apply thefollowing principles in construction industry 8(f)cases:(1) a collective-bargaining agreement permit-tedby Section8(f)shallbe enforceablethrough themechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processingof validpetitionsfiled pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions,the appropriate unitnormally will be the single employer's employ-ees covered by the agreement;and (4) uponthe expiration of such agreements,the signato-ry union will enjoy no presumptionof majori-ty status,and either party may repudiate the8(f) bargaining relationship.Accordingly,we turn to consideration of thefacts in this case inlight of thereasoning and prin-ciples inDeklewa.I.JURISDICTIONThereisno questionthatall the Respondentshere are "engaged primarily in thebuilding andconstruction industry" within themeaning of Sec-tion 8(f) of the Act. The complaintsdo not allege,and the GeneralCounsel specificallydisclaimed,any intent to claim thatany of theRespondents in-dividuallymeet the Board's standards for assertionof jurisdiction.As noted above,the judge foundthat through applicationof conversionand mergerdoctrines, two of theRespondents became mem-bers of themultiemployer unit and,as part of thatunit,were therefore subject toBoard jurisdiction.Although the Boardabandoned the merger andconversion theories inDeklewa,we neverthelessconclude thatthe Boardhas jurisdictionhere; notonly overRespondentsNorth Townand Bakken,but overRespondents Stack and Fowser as well.All four of theRespondent Companies signedthe Letter of Assent A proffered by the Unionshere.We conclude that thedelegation of bargain-ing authoritycontained in thoseLetters of Assentis sufficientto warrant the assertionof jurisdictionbecause it indicates the individual Respondent'sintent tobe bound bygroup action, rather than in-dividual bargaining.This is so irrespective of thefacts that(1)none of theRespondentswas a STACK ELECTRIC577member of the Association, and (2) that we findunderDeklewa,as set forth below, that the appro-priate units consist of each individual Respondent'semployees. By throwing in their lot with the multi-employer association, at least for purposes of nego-tiating a collective-bargaining agreement,the Re-spondents joined forces with a group in an activitythat has an indisputable impact on commerce so faras the Act we administer is concerned.II.THE APPROPRIATE UNITSAs noted above, the Board has abandoned theconversion/merger doctrines relied on by thejudge. Here, there were no Board elections or de-mands for, and voluntary grants of, recognition tothe Unions premised on a showing of support for aunion among a majority of any Respondent's em-ployees.Rather, the record is clear that the Re-spondents and the Unions voluntarily entered intotheir respective8(f) agreements(i.e., the Letters ofAssent A proffered by the Unions) without regardto whether that Union had the support of a majori-ty of the employees, or indeed without regard towhether there were any employees at the time. Ac-cordingly,we conclude that there has been noshowing that the agreements between the Respond-ents and the Unions are anything other than rela-tionships governed by Section 8(f), and that the ap-propriate units remained those of the individual Re-spondent's employees.3III.THEBARGAINING OBLIGATIONSUnder the first principle ofDeklewa,these col-lective-bargaining agreements, although governedby Section 8(f), would nevertheless usually be en-forceable through themechanisms of Section8(a)(5) and Section 8(b)(3), under the "strictly lim-ited" 9(a) status which the Union enjoys during theterm of that agreement. There is an exception tothat general rule, however, which we find applica-ble to all four of the Respondents in this consoli-dated proceeding. InD & B Masonry,275 NLRB1403 (1985), the Board adopted the judge's discus-sion ofthis issueat 1408.It is settled that if an employer employs oneor fewer unit employees on a permanent basisthat the employer, without violating Section8(a)(5) of the Act, may withdraw recognitionfrom a union, repudiate its contract with theunion,or unilaterally change employees' termsand conditions of employment without afford-ing aunion an opportunity to bargain.SACa To the extent that our holding with respect to the appropriate unit inVincent Electric Co.,281 NLRB 903 (1986),and other similar cases, is in-consistent with our decision here, they are overruled.ConstructionCo., 235 NLRB 1211, 1230 (1978);Sunray Limited,258 NLRB 517, 518 (1981);Chemetrons Corp.,268 NLRB 335 (1983). Thebasis for permitting an employer to engage inthis conduct was explained by the Board inForeignCar Center,129NLRB 319, 320(1960), as follows:The Board has held that it will not certify aone-man unit because the principles of col-lective bargaining presuppose that there ismore than one eligible person who desires tobargain. The Act therefore does not empow-er the Board to certify a one-man unit. Byparity of reasoning, the Act precludes theBoard from directing an employer to bar-gainwith respect to such a unit. While wehave held that the Act does not precludebargaining with a union on behalf ofa singleemployee, if an employeriswilling,we havenever held that an employer's refusal to bar-gainwith a representative on behalf of aone-man unit is a refusal to bargain withinthe meaning of Section 8(a)(5).InD & B Masonry,the judge found the evidencetoo "skimpy" to establish that the employees whowere employed by the respondent there on anintermittent basis (in addition to the one permanentfull-time employee) constituted a permanent andstable work force such as to require the respondentto bargain. An examination of the pattern of em-ployment of those employees by the respondentthere showed that during a period of some 19-1/2months, there was only one regular full-time em-ployee, although for 13 of those months the re-spondent at varioustimeshad also employed one offour other bricklayers.In this proceeding, the parties stipulated that Re-spondent Stack employed only the following indi-viduals, besides Stack himself, and only for the pe-riods set forth below:D. Heuring: 6 to 7 weeks from July throughDecember 1981, 13 weeks between April andJuly 9, 1982, and 1 week in October 1982.J.Arnold: 13 weeks between July 17 andDecember 1982.J.Doherty: 2 weeks in February-March1983, and 1 week in January 1984.P.Trunk: 7 weeks in November-December1983, and 14 weeks between January and May1984.As toRespondentNorth Town,itwas stipulatedthat the only individuals employed in addition toOwnerRogerJoycewere as follows: 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD. Herlofsky: betweenJanuary 1981 andJuly 1982.S.Eyler: June through August of 1982(though onlyat the same time asHerlofsky for2 weeks in June).G. Stimson: from late August 1982 throughApril 1983.S.Eyler in January through March 10, 1984.As to Respondent Fowser,the stipulation showsthe following employees during the periods stated:M. Berg:April 13 to June 12, 1980.R. Engelhart: June 13, 1980, through De-cember 1983.(Fowser's sons also performedodd jobs in the summer of 1983.)The judge noted that Respondent Bakken em-ployed one individual in 1979,and continued to doso thereafter(albeitwith some turnover as to theindividual employed).Payroll records in evidenceshow a single employee(albeit different individ-uals)working part time in different quarters, andBakken testified without contradiction that the soleindividualhe employed averaged less than fulltime.We deem the holding inD & B Masonry,supra,dispositive.Indeed,applying the rationale of thatcase to the facts here,we find these situationspresent an even stronger case as to each of the Re-spondents,and that the reasoning ofD & Bcom-pels the conclusion that at all material times, eachof the four appropriate units consisted of no morethan a single employee.Hence,none of the Re-spondents in this proceeding was under a statutoryobligation to bargain.Accordingly,we shall dis-miss the complaints in their entirety.ORDERThe complaintsare dismissed in their entirety.Florence I. Brammer,Esq.,for the General Counsel.Douglas Seaton,Esq. (Ponham,Hark, Schnobrich,Kauf-man and Doty,Ltd),of Minneapolis,Minnesota, forthe Respondents.StephenD.Gordon,Esq.(Robins,Zelle,Larson andKaplan,Ltd.),of St.Paul,Minnesota, for the ChargingParties.DECISIONNorth TownElectric on3 October1983, unilaterally re-pudiated collective-bargaining agreements with Interna-tional Brotherhood of Electrical Workers, Local 292 andin that Stack on 29 July 1983 and on 23 November 1983,and North Town on 3 October 1983 and on 23 Novem-ber 1983 unilaterally repudiated collective-bargainingagreements with InternationalBrotherhood of ElectricalWorkers, Local 110.Respondents deny the commissionof any unfair labor practices.A hearing in these cases was held before me in Minne-apolis,Minnesota,on 29, 30, and 31 May1984.' Briefshave been received from the General Counsel and theRespondents.The principal issues in this case are whether,by sign-ing Letters of Assent authorizing multiemployer associa-tions to act as their collective-bargaining representatives,Respondents became obligated to adhere to successivecollective-bargaining agreements negotiated between theAssociations and the Unions and, if so, whether Re-spondents later unlawfully repudiated those agreements.Respondents challenge the Board's assertion of jurisdic-tion over them and raise a number of affirmative de-fenses.On the entire record in this case,including my obser-vation of the witnesses and their demeanor,Imake thefollowingFINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSStack Electric,Inc. is a Minnesota corporation con-ducting businessfrom the Brooklyn Park,Minnesota resi-dence of Patrick and Colleen Stack.North Town Elec-tric,Inc. is a Minnesota corporation conducting businessfrom the New Brighton,Minnesota residence of Rogerand Margaret Joyce.Fowser Electric Co. is a sole pro-prietorship conducting business from the Long Lake,Minnesota residence of its owner Daniel Fowser.BakkenElectric, Inc. is aMinnesota corporation conductingbusiness from the Plymouth,Minnesota residence ofAlan and Sheila Bakken.All four named Respondentsare engaged as electrical contractors in the building andconstruction industry.Colleen Stack,sole owner and president of Stack Elec-tric,on or about 10 October 1980,and on or about 16April 1982,authorized,respectively, theMinneapolisChapter,National Electrical Contractors Association (M-NECA)and the St. Paul Chapter,National ElectricalContractors Association(S-NECA),to act as the collec-tive-bargaining representatives of Stack Electric,2 to bar-gain with IBEW Locals 292 and 110,respectively.STATEMENT OF THE CASEDAVID S.DAVIDSON,Administrative Law Judge. Inthese consolidated cases, the charges were filed on 25January 1984,the complaints issued on 9 March 1984,and the amended complaints issuedon 13 April 1984.The amended complaints allege violations of Section8(a)(1) and(5) of the Act in that Stack Electric,FowserElectric, and Bakken Electric each on 29 July 1983, andrOn 21 June 1984, the parties jointly moved that the hearing record bereopened for the purpose of entering it Exh 80,a stipulation concerninginformation compiled from materials subpoenaed by the General Counselbut not provided prior to the hearing'scloseThemotion was grantedand the exhibit was received Respondents' separate motion to reopen therecord was denied.8 Stack Electric was a sole proprietorship at the time Colleen Stack.owner,signed theLetter of Assent with Local292On 12April 1983,she notifiedLocal 292 ofthe incorporation of Stack Electric to updatethe Local's records. STACK ELECTRICMargaretJoyce,sole owner and presidentof NorthTown,on or about 11 March 1981 and on or about 18March 1981,authorizedM-NECA and S-NECA,respec-tively,to act as the collective-bargaining representativesof North Townto bargainwith Locals 292 and 110, re-spectively.3Daniel Fowser,on orabout 25 March 1979,authorizedM-NECA toact asthe collective-bargaining representa-tiveof Fowser Electric with Local 292.Alan Bakken,on or about11April 1979,authorizedM-NECA toact asthe collective-bargaining representa-tive ofBakken Electricwith Local 292.M-NECA and S-NECAexist,in part,for the purposeof representing, in the negotiation and administration ofcollective-bargainingagreementswith the respectiveUnions, those employerswho havesignedLetters ofAssent that so authorizethe NECA Chapters.During the calendar year ending 31 December 1983,collectivelyRespondents and the employer-members ofeach of theaforementionedNECA Chapters in thecourse of their business operations purchased and re-ceived at their facilities located within the State of Min-nesota products,goods, and materials valued in excess of$50,000 directlyfrom points located outside the State ofMinnesota.Respondents contend that as each only employs oneemployee,they are not employers within the meaning ofthe Act. Theycontend further that jurisdiction cannot beasserted based on their relations with multiemployer as-sociations because they were not members of the associa-tions and never became part of the multiemployer units.The evidenceshowsthat eachRespondent,at all timesmaterial,employed at least one and at times more thanone employee.It is true that"the Board will not requirean employer to bargain in a unit consistingof only oneemployee."SternMade Dress Co.,218 NLRB 372 (1975).But an employer of 1 is no less an employer within themeaning ofthe Act thanan employerof 100.4With respectto thesecond contention, for jurisdiction-alpurposes the combined businessesof employers bar-gaining through associations may be considered if theiremployees comprise a multiemployer unit.Nelson Elec-tric,241 NLRB 545, 546-547 (1979);Wayne Electric,226NLRB 409 (1976). Lackof formal membership in theNECA Chaptersis immaterial;the important factor isdelegation of bargainingauthorityto the Associations torepresent Respondents in collective bargaining coupledwith the indication of an"intention to be bound in col-lective bargaining by group rather than by individualaction."Kroger Co.,148 NLRB 569, 573 (1964). Howev-er, for employees to become merged into a multiemploy-er unit there must also be some indicationof the employ-ees' assent to becomingpart of themultiemployer unit.As set forth more fullybelow,I find that by signing Let-tersof Assentthat authorized the Associations to repre-sentRespondents in future collective bargaining, Re-spondents indicated their intent to be bound incollective0 As owner of Helms Electric,the predecessorof North Town,Marga-ret Joyce previously had signed a Letter of Assent forLocal 2924 Respondents also contend that they do not meet the definition of em-ployer in the collective-bargaining agreements between theAssociationsand the UnionsThe factsdo not support this contention.579bargaining by group rather than individual action, butthat only in the case of North Town and Bakken is thereevidence of employee assent to becoming a part of themultiemployer unit.Thus, I find that Respondents North Town andBakken have been at all times material employers en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act and that it will effectuate the poli-cies of the Act to assert jurisdiction as to them. I findfurther that in the absence of evidence establishing thatStack Electric or Fowser Electric individually meets theBoard's jurisdictional standards,jurisdictionmay not beasserted over them.11.THE LABORORGANIZATIONS INVOLVEDThe Unionsare labor organizations within the meaningof Section2(5) of the Act.III.THEALLEGEDUNFAIR LABOR PRACTICESA. The Factsi.BackgroundEach of theRespondents in this case was establishedby an electricianwho had workedin the trade as amember of Local 292 fora numberof years. Followingtheir decisionsto operatetheir own businesses,these in-dividuals or their wives signed Letters of Assent "A"with the respective Unions.Respondents later repudiatedthe Letters of Assentand arguedthat they were not cov-ered by the then-current collective-bargaining agree-mentsbetween the Unions and NECA Chapters. Thefactsas to eachof theRespondentsvaryin detail and areset forth below.2.The Letters of AssentBoth Unions use the same standardform by which anemployer authorizes the applicableNECA Chapter toact as its collective-bargaining representativewith theUnion.That formreads as follows:Letter of Assent-AIn signing this letter of assent,the undersigned firmdoesherebyauthorizeas its collec-tive bargaining representative for all matters con-tained in or pertaining to the current approvedlaboragreementbetween theand Local Union_IBEW.Thisauthorization,in compliancewith thecurrent approved labor agreement,shall become ef-fective on theday of-, __. Itshall remaineffectiveuntil terminated by the under-signedemployer givingwrittennotice to theand tothe Local Unionat least onehundred fifty (150) days prior to thethen currentanniversary date of the aforementioned approvedlabor agreement.Theseletters have been used by the Unionsfor over20 years. M-NECA represents over 125employers signa-toryto such letters;S-NECArepresentsover 100 em- 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer-signatories.Representativesfrom both NECAChaptersand from bothUnionstestified that throughouttheir long bargaininghistory employer-signatories of theletters routinely treat them as authorizingtheNECAChaptersto bargainfor them throughsuccessive collec-tive-bargaining agreementsfor the indefinitefuture, untilthe employer-signatories timely withdraw their consentpursuantto theterms of the letters.New letters are notsolicitedor receivedat contract expiration time; somehave beenin effectfor as long as20 years.3.The collective-bargaining agreementsDuring the periods at issuehere,M-NECA and Local292 hadsuccessivecollective-bargaining agreements ineffect forthe following dates:1June197631May 19781June 197831March 19801April 198030 April 19821May 198230 April 1984Article I, section 1.01 of the 1982-1984 agreement pro-vides for the year-to-year continuationof the agreementunless itis specificallyterminatedor modified throughprocedures establishedin the agreement.S-NECA and Local 110 had a collective-bargainingagreementeffective from 1 May 1982 to 27 April 1984.On 7 October 1983, thepartiesextended it to 30 April1986, as a result of bargaining that began no earlier than9 August 1983and endedon 21 September 1983. The ex-tension was negotiated pursuantto article I, section 3 ofthe 1982-1984 agreement,which subjectsthe agreementto "change or supplement at anytime bymutal consentof the parties."4. Stack ElectricBefore going into business, Patrick Stack went to seeOwen Schleisman,business representativeof Local 292,to findout what he had to do to go in business becausehe wanted to get commercialjobs.Stack also wanted tocontinue to make payments to union fringe benefit fundsin order to get hospitalization coverage.Schleisman ad-vised him thathe could notsign aLetter of Assent butthat hiswife could.Schleisman gave him acopy to takehome to hiswifeto sign.5Stack tookthe letter homeand, on 10 October1980, hiswifeColleen Stack signedthe Letter of Assent, effective 2 October1980, authoriz-ingM-NECA to actasRespondent's representative incollective bargainingwith Local 292. ColleenStack wassoleownerof Stack Electricand continued as soleowner after it was incorporated on 2 December 1980.InApril 1982,Local 110 Business RepresentativeKelly approached Stack whileworkingon a job in Local110's jurisdiction and askedif he hadsigned a Letter ofAssent withLocal 110. When Stacksaid thathe had not,Kelly told himhe had betterhave one signed.On 16 April 1982,C. Stack signed the Letter ofAssent,effective that date,similarlyauthorizingS-NECA toact as Respondent's representative in bargain-ing with Local 110.On 12 April 1983, C.Stack sent a letter to Local 292to update its records by informing it that Stack Electric,previously a sole proprietorship,had incorporated as of 2December 1980.During Stack's initial visit to the Local 292 hall beforehiswife signed the Letter of Assent,Local 292 referredStack to Stack Electric for employment.Stack runs thebusiness with his wife and since the business became in-corporated has been its vice president.Since the latterpart of 1981 Stack Electric has employed one additionalemployee for substantialperiods oftime and perhaps twofor short periods of time.On 29 Jul; 1983,Stack Electric's attorney notified M-NECA and thebusiness managersof Locals 110 and 292that Stack was withdrawing its bargaining authorizationfrom NECAand that Stack did not consider itself boundto any agreements in effect after 30 April 1982. On 20September 1983, the attorney for both Unions respondedby letter,indicating that,pending hisreview of thematter, Stack was still bound to both contracts,and on 3October 1983 the Union'sattorney by letter reiteratedand amplified the Union's position that Stack was boundto both contracts.5.North TownElectricIn June 1980, RogerJoycecontacted Local 292 Busi-nessManager Schleisman to find out what he had to doto become a union contractor.Schleisman told him hewould haveto signa Letter of Assent. On 2 October heand hiswifeMargaret went to Schleisman's office whereSchleisman repeated what he had said earlier and Marga-ret signeda Letter of Assentas sole proprietor of HelmsElectric.Roger had known that it was necessary for hiswifeto own the businessin order forhim towork withthe tools of the tradeand receive fringe benefits.In February1981, North Townwas incorporated withMargaretJoyceas president and sole owner,and i*-became the successor to Helms.When MargaretnotifiedLocal 292 of thechange, she was asked to sign a newLetter of Assent,and on 11 March 1981, she signed aLetter of Assent for North Town,effective that date, au-thorizingM-NECA to act as North Town's representa-tive with Local 292. On 18 March1981,M. Joyce signeda Letter of Assent, effectivethat date,similarly authoriz-ing S-NECA torepresentNorth Town with Local 110.At thetime of the Joyces' initial visit tothe Local 292hall,Roger Joyce came off withdrawal status, paid dues,and wasreferredto Helms as anemployee. When NorthTown wasincorporated,Roger became its vice presi-dent,and he and his wife have run the business together.In January1981 North Town hired Don Herlofsky, whoworked continuously until July 1982.6 Later, North5Apparently,the reason for puttingthe business in Colleen Stack'sname was to avoid a contractual requirementfor employment of a full-time journeyman in addition to a workingemployer andalso to make itpossible for Stack to receive fringe benefits6 The recorddoes not show whether Herlofsky was referredby Local292 but a monthly payroll report shows thatLocal 292 dueswere de-ducted from his pay STACK ELECTRICTown hiredWarren Stimson on referral from Local 110.Stimson worked continuously from late August 1982 toApril 1983.Payroll reports indicate that Stimson was amemberof Local 110.In addition,Steven Eyler workedJune through August 1982, overlapping withHerlofskyfor only 2 weeks,and againfromJanuary through mid-March 1984.From February1981 through November1982,NorthTown made paymentsinto the Local 292benefits fund and fromAugust 1982through April 1983,North Townmade payments intothe Local 110benefitsfund.On 3 October 1983, North Town's attorney notifiedM-NECA and Locals292 and 110 thatNorth Town waswithdrawing its bargaining authorizationfrom NECAand that NorthTown did notconsider itself bound toany agreementsin effect after 30 April1982. On 16 De-cember 1983,the Unions notifiedNorth Townthat theyconsideredNorth Townstill bound to the agreements.6.Bakken ElectricIn 1976Alan Bakken went into business as a sole pro-prietor.He talked toLocal 292BusinessManagerThomas to find out what he could do to freeze retire-ment benefits he had earned.Thomastold him he shouldsign a residentialLetter ofAssent and he did.In 1979 hiswife called Local292 toask what she needed to do togetelectriciansreferredforcommercialwork.TheUnion mailedher a Letter of Assentwhich Alan Bakkensignedon 11 April 1979 to be effectivethat date,author-izingM-NECA toact as Bakken Electric's representativewith Local292 with respects to the inside commercialagreement.Bakken later incorporated his business in1981 because he believedthat if hewas an employee hecouldstillwork under union rules.Before Bakken signed theLetters of Assenthe had oneother employee besides himself.Afterthat he hired threeor four employees through theLocal 292 hall,never em-ploying more than one of them at a time.He paid themat the contract rate and made fringe benefit payments ontheir behalf tothe Local 292fund at least through 1980.Thereafter,Bakken hireddirectlywithout going throughthe Local 292hall and did not make fringe benefit pay-mentsfor hisemployees.Bakken stopped paying dues forhimself in July 1982 and did not consider Bakken Elec-tric to be a unionshopafter that.On 29 July 1983,Bakken ElectricnotifiedM-NECAand Local 292 that it did not consider itselfto be boundby any agreementsin effect after 30March 1980 and thatitretracted its authorizationof NECA tobargain on itsbehalf.On 20 September 1983, union counsel indicatedthat,pending further investigation,itconsidered Bakkenbound to the existing agreement and on 3 October 1983,the Union rejected Bakken's purported withdrawal.7.Fowser Electric Co.Dan Fowser went into business as a sole proprietor in1977.Previouslyhe had contactedLocal 292BusinessManager Thomas to ask what he had to do. He wantedto become a unioncontractorso that if he failed in busi-ness he could return to work as a union member.Thomas told him that he would have to sign a Letter of581Assent to get commercial jobs and that he might as wellsign the Letter for the residential contracts as well incase he wanted to do residential work in the future.On 25 March 1977,he signed Letters of Assent,effec-tive that date,authorizingM-NECA to act as FowserElectric's bargaining representative with Local 292 forboth the commercial and residential contracts.He under-stood that he would pay dues to Local 292 and be aworking member.He went into business about a monthlater.In 1980 Fowser hired a full-time employee whoworked from April 1980 to December 1983 and he em-ployed one other employee temporarily from mid-Aprilthrough mid-June 1980.Neither was hired through thereferral system nor were they union members.On 29 July 1983,Fowser notified M-NECA and Local292 that he considered himself to be bound to no agree-ments in effect after the expiration of the 1976-1978agreement and that he retractedNECA'sauthority tobargain for him. Ensuing correspondence between theUnion and Fowser was identical to that between theUnion and Bakken as described above.Concluding Findings1.ContentionsThere isno question that each of the Respondents ulti-mately took the position that they were no longer boundby the association agreements and atempted to repudiatethem.The General Counselcontends that theLetters ofAssent continued to bind Respondents to successive re-newals of the agreements in effect at the timethe Letterswere signed until such time as they gave timely notice oftermination to the Associations and the Unions.With re-spect to Local 292, the General Counsel contends thatthe notices given by all Respondents were ineffectiveuntil 30 April1984, the end of theM-NECA/292 agree-ment then in effect.With respectto Local 110 the Gen-eral Counsel contends that the notices were defective be-cause they were sent toM-NECA andnot S-NECA. Inaddition, theGeneralCounsel contends that NorthTown's notice was untimely with respect to the exten-sion of the 1982-1984 S-NECA/110 agreement.There-fore,the GeneralCounselcontends that the untimely orunperfected repudiations of the agreements during theirterms violated Section 8(a)(5) and(1)of the Act. Re-spondents contend that the letters did not authorize theAssociations to represent them beyond the terms of theagreements in effect at the time they were signed, andthat the attempts to withdraw were timely effective. Inaddition,they raise a number of affirmative defenses, in-cluding challenges to the Unions' majorities,the enforce-ability ofthe agreements as prehire agreements, allegedimproper conduct by the Unions in obtaining Respond-ents' signatures on the Letters of Assent, alleged unfairrepresentation of Respondents by the Associations, andalleged acquiescenceby the UnionsinRespondents' re-pudiation of the agreements. 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.The effectiveness of the Letters of Assent asauthorization to the Associations to enter intofurther contractsThe Stacks, Joyces, Bakken, and Fowser all testifiedthat they understood and intended that the Letters ofAssent would bind them to only the collective-bargain-ing agreement in effect at the time they signed the let-ters.However, the reliability of this state-of-mind testi-mony is impunged by testimonial inconsistencies and byRespondents' actions.? Indeed,Respondents' actionsshow that they understood, as did the signers of similarletterswith Locals 292 and 110, that the letters theysigned investedthe NECA Chapters with the Respond-ents'bargaining authorizations continuing into the futureand were not conterminous with the collective-bargain-ing agreements then in effect.The letters state that they remain effective "until ter-minated by the . . . employer . . . at least one hundredfifty (150) days prior to the then current anniversary dateof the . . . [current] approved labor agreement." Theterm "current anniversary date" is uniformly understoodto mean theexpiration date of the current contract. Thephrase"thencurrentanniversarydate"indicates,through use of the modifier "then," that changing anni-versary dates were anticipated by those party to the Let-ters and contracts; changes in the anniversary dates, ofcourse, can only come through renegotiated contracts.Moreover, the employer signing the letter authorizesthe NECA Chapter "as its collective bargaining repre-sentative for all matters contained in or pertaining to thecurrent approved . . . labor agreements." Both agree-ments here contain clausesby which theagreements areautomatically renewed unless renegotiated or specificallyterminated by the parties. Thus, renegotiation of the con-tract itself is "contained in" the current contract, and thesubjects of renegotiation are also matters contained in orpertainingto the contract.The Board has previously considered the duration ofvirtually identical Letters of Assent and found that theyextended representative authorization to an associationbeyond the expiration date of the contract in effect whenthey weresigned.Nelson Electric,241 NLRB 545 (1979),enfd.638 F.2d 965 (6th Cir. 1981);Rayel Electric,260NLRB 1327 (1982). As noted inNelson Electric,supra at550, "it was the continuing authority to negotiate, whichwas granted to NECA and which has never been termi-r Fowser testified that he was told by Local 292 businessmanager thatif he signedboth theresidential and commercial lettershe would neverhave to comebackagain in the future.Bakken testified that he consid-eredhimself a union contractoruntilhe stopped paying dues in July1982, well after expiration of the agreement in effect when he signed hissecond Letter of Assent.Bakken,North Town,and Stack Electric sub-mittedpayroll reports and participated in benefit plans available only bycontract after expirationof the contracts in force when their Letters ofAssent weresigned.The payroll reports showed that all three paid thewage rates establishedby thesucceedingcontracts.One of the payrollreports submitted by North Townwas in responseto a delinquencynotice relatingto a periodafter expiration of the initial contract term Inaddition, North Town and Bakken utilized union referral procedures afterexpiration of the initial contract term,and C.Stacknotified Local 292 ofthe incorporation of Stack Electric toupdate its records ayear after expi-ration ofthe contract in effect when its Letter of Assentwas signed.nated, which is critical-not the adoption of the terms ofa specificagreement."Thus, based on the actions of the parties, the plain lan-guage of the Letters of Assent, and prior constructionsof identical letters, I conclude that the Letters of Assentauthorized the Associations to negotiate and bind Re-spondents to agreements subsequently negotiated be-tween the Associations and the Unions until Respondentstimely withdrew their bargaining authorizations. I rejectRespondents' affirmative defense that the letters were ef-fective only for the terms of the contracts in effect at thetime they were signed.3.Respondents' repudiation of the M-NECA/292agreementAt the time Respondents repudiated the M-NECA/292agreement (29 July for Bakken, Fowser, and Stack and 3October for North Town) the current agreement still hada number of months to run until its 30 April 1984 expira-tiondate.Although Respondents could prospectivelywithdraw M-NECA's authority to enter into any succes-sor agreement with Local 292 on their behalf,8 theycould not in midterm repudiate the existing agreementfor the remainder of its term without the approval ofLocal 292 and M-NECA, which was never given.9 Ac-cordingly, as I find below no merit to RespondentsBakken and North Town's affirmative defenses, I con-clude that their repudiation of the M-NECA/292 agree-ments violated Section 8(a)(5) and (1) of the Act.4.Respondent North Town's repudiation of the S-NECA/110 agreementOn 3 October 1983, North Town's counsel wroteRichard Parenti, secretary-manager ofM-NECA, tonotify him that North Town did not believe it wasbound by the collective-bargaining agreements withLocals 110 and 292 and to request "that it receive no fur-ther correspondence from N.E.C.A. or from Local 110or 292 on the subject of these agreements or their admin-istration." In that letter counsel also took the positionthatNorth Town had never executed "a delegation ofcollective bargaining rights in connection with the 1982-1984 agreements between N.E.C.A. and Locals 110 and292." In conclusion, the letter stated that North TownElectric "hereby gives notice of its withdrawal frommembership in and retraction of any previous authoriza-tion of N.E.C.A. to act on its behalf as collective bar-gaining representative, pursuant toBoro Burglar AlarmCo., 234 NLRB 58"On 23 November 1983 counsel for North Town againwrote Parenti terminating its authorization of M-NECAto serve as North Town's collective-bargaining repre-sentativewith respect to renegotiation of the currentagreementsbetween M-NECA and Locals 110 and 292.Counsel expressly disclaimedwaiver of any positiontaken in the 3 October letter. Copies of both letters weresent to Locals 110 and 292 but not to S-NECA.8 SeeElectricalWorkers IBEW Local 952 (D d R Electric), 275NLRB319 (1985)9Nelson Electric,supra. STACK ELECTRICCounsel for the GeneralCounsel contends that neitherletterwaseffectiveto terminateS-NECA's authority torepresentNorth Townin bargainingwith Local 110 be-cause neither was sent toS-NECA. Counsel for the Gen-eralCounselalso contendsthat the 3 Octoberletterwasineffectivebecause itdid not comport with the specifiedmethod ofterminating an assentletter's authority.Insofar asthe recordshows,the first time S-NECAbecame awareof the letterswas during January 1984when the assistant managerof S-NECA received copiesfrom its attorney.On 24 January 1984, North Town'scounsel sent copiesof the 3 October and 23 Novemberlettersto S-NECA forthe first time.Althoughcounsel forthe General Counsel appears tocontend otherwise,the 3 October letter conveys un-equivocally North Town's intent to terminateS-NECA'sauthority to bargainfor it.Not only maythat intent beinferredfrom thestatementsof position with respect tothe presentagreement and the authorityof NECA, butthe letter specificallyretracts any previousauthority ofNECA to actas its bargaining representative.There is noquestion that the attempt to withdraw bar-gaining authority from S-NECA was timelywith respectto the 1982-1984 association agreementwith Local 110.That agreement provided:Sec. 1.01AGREEMENT DATES-This agree-mentshall take effect May 1, 1982,and shall remainin effect through April 27,1984, unless otherwisespecifically providedfor herein.It shall continue ineffect from year to year thereafter from May 1through April 30 of each year,unless changed orterminatedin the waylater provided herein.The agreementprovides further that either party desir-ing to terminateor modifythe agreementmust notify theother at least90 days before theanniversary date andthat the agreement shall besubject tochange orsupple-ment at any time by mutual consent of the parties.Before 1983, for the previous several contracts,negoti-ations for extensions or new agreements typically beganin Januaryor early February of the expiration year.However,in 1983 negotiations began in the spring whenthe Associationon behalf ofthe contractors sought todefer a wage increase due under the 1982-1984 agree-ment.Those discussions were unsuccessful, but discus-sions started again in Augustwhichled to the extensionagreement signed on7Octoberand effective on thatdate.Agreement on terms was reached in late Septem-ber, subjectto ratification.S-NECAmailed communications describing the nego-tiations and the agreement on terms in September, but itdid not mail copies to all contractors who had signedLetters of Assent.Rather,itmailed them to all membersof S-NECAand to those contractors who were current-ly employing individuals under the collective-bargainingagreement based on their submissionof payroll reports tothe fringebenefitsfunds.Insofar as it appears, NorthTown did not receive thecommunications from S-NECA. North Townwas not a memberof S-NECA,and it didnot file payroll reports oruse employees re-ferred by S-NECA after April 1983.583InRetail Associates,120 NLRB 388,395 (1958), theBoard held:'We would . . .refuse to permit the withdrawal ofan employer or a union from a duly establishedmultiemployer bargaining unit,except upon ade-quate written notice given prior to thedate set bythe contract for modification,or tothe agreed-upondate to begin the multiemployer negotiations.Whereactual bargaining negotiations based on theexistingmultiemployer unit have begun,we wouldnot permit,except on mutual consent, an abandon-ment of the unit uponwhicheach sides has commit-ted itself. . .absent unusual circumstances.Here actual bargaining negotiations to extend the1982-1984 contract had begunand there was no mutualconsent afterthe noticewas given.However,the ques-tion remainswhether the notice should beconsideredtimely because of the termsof the Letter of Assent orthe fact thatnegotiations began much earlierthan cus-tomary and much earlierthan the 90-day period men-tioned inthe contract.AcropolisPainting,272 NLRB 150(1984), offersguidance.There theBoard found that an"unannounced premature commencement of actual nego-tiations could not foreclose the Respondentsfrom with-drawingin accordwith the agreed-upon procedure setforth in [theassociation agreement]."In that case the agreement between the multiemployerassociation and the unionprovidedthat duringJanuaryof the expirationyear of theagreement any signatoryparty could withdrawfrom the agreementeffective withits 1 July expirationdate by giving written notice andthat "said noticeof withdrawaleliminates said partyfrom participationinany negotiations regarding thisAgreement."The agreement providedfor automatic re-newal in theabsence of written noticeof a desire tochange orrevise theagreement not lessthan 120 daysbefore thetermination date.The agreement in effect atthe time the case aroseran from 1 July 1980 to 30 June1983.Historically,the union and association had negoti-ated successor contractsin the spring of the year inwhich a contractwas scheduled to terminate.In Novem-ber 1982, however,the association and union agreed toearlycontractnegotiations to grant employeescoveredby the contracteconomicrelief froma 1 January 1983pay raisecalled for by the 1980-1983 agreement, and inearly Decemberthey reached agreement on a new con-tract to runfrom 1January 1983to 30 June 1987 whichwas ratified by the association membership on 14 De-cember 1982 and by theunion on 28 December 1982.During the negotiations representatives of the associa-tion and theunion werein disagreement over the rightsof employermemberstowithdrawunder the terms ofthe 1980-1983 agreement.Associationrepresentativestook the positionthat they couldstillwithdraw duringJanuary 1983while union representatives took the posi-tion that theycould no longerwithdrawonce agreementwas reached. When the respondents in the case sought towithdrawduring January,the unionwrote them thattheir letters were untimely, that the letters did not serveto removethem fromthe negotiationsthat took place 584DECISIONS OF THENATIONALLABOR RELATIONS BOARDbefore they tried to withdraw, and that they were boundby the terms of the 1983-1987 agreement. All four re-spondents had been members of the association and atleast two were in good standing at the time they soughtto withdraw.The factsin the instant case are substantially identicalinmost respects.Here, the Letter of Assent betweenNorth Town and Local 110 provided by its terms thatthe authorization of the S-NECA as collective-bargain-ing representative of North Town would remain in effectuntil terminated by written notice at least 150 daysbefore the termination date of the current agreement.That agreement provided for automatic renewal in theabsence of 90 days' notice of intent to terminate ormodify. Historically, the parties had started to negotiateearly in the year in which the contract was scheduled toterminate.In 1983 negotiations started almost 6 monthsearlier than normal,and the agreement entered into on 7October 1983, more than 6 months before the termina-tion date of the 1982-1984 agreement, extended its termthrough 30 April 1986.The facts in this case differ with respect to the associa-tionmembershipof North Town,noticeof thenegotia-tions, and the positions taken by the Association andUnion with respect to withdrawal. North Town wasnever a member of S-NECA. As it was not currentlyemploying anyone on whom it wasmakingreports toLocal 110, it received no notices from S-NECA and in-sofar as the record shows had no notice of the negotia-tionswhich led tothe extensionof the 1982-1984 agree-ment.' °There is no evidence that here the Associationand Union discussed at all the impact of the extension ofrights of employers to withdraw from multiemployerbargaining.Iconclude that these factual differences do not war-rant a different result here from that reached inAcropolisPainting,supra.As a nonmemberof S-NECA with nonotice of any kind of the 1983 negotiations, North Townhad if anything greater right to rely on the terms of theLetter of Assent it had signed than the respondents inAcropoliswho were members of the association and atleast some of whom had been sent notice of the exten-sion negotiationsbeforethe agreement was reached andratified.Although the dispute between the associationand the union inAcropolisover members' withdrawalrights may have led some members to rely on withdraw-al provision of the association agreement,the associationand members had identical interests as parties to the con-tract.Certainly, absent agreement by the Associationwith the Union's position as to withdrawal, not presentin either case,the contractual rights of a member vis-a-vis the Union could not be abrogated. Here, no less thaninAcropolis,the terms of the Letter of Assent that wassigned by North Town and Local 110 may be viewed asmutual consent to withdrawal from multiemployer bar-gaining regardlessof whetherbargainingfor a newagreement has commenced.Inasmuch as there is no evi-dence that North Town knew of the negotiations or ofthe terms of the extension or withdrew because of dissat-10 The testimony of Roger Joyce indicated awareness of negotiationsfor the 1982-1984 agreement,not its later extensionisfaction with its terms,there is no need to decide wheth-er failure to withdraw after receiving such notice mightrender withdrawal equivocal or otherwise warrant a dif-ferent result underRetail Associates.Thus,Iconcludethat the facts in this case are if anything stronger forgiving effect to a withdrawal from multiemployer bar-gaining given timely with respect to the expiration dateof the 1982-1984 agreement.The question remains whether North Town gavetimely notice in compliance with the Letter of Assent.The date 28 November 1983 was 150 days before 27April 1984 and was thus the last date for timely noticeduring the 1982-1984 agreement.North Town gavenotice to M-NECA and Local 110 on 3 October, clearlyin advance of that date.But S-NECA did notreceive acopy of theletter and had no other notice until January,well after the 1 December date.UnderRetail Associates,supra, 120 NLRB at393-394,although an untimely withdrawal requires consent ofboth the union and association,a timely withdrawal doesnot require mutual consent of the association and unionbut only that it be unequivocal,be made in good faith,and contemplate relatively permanent abandonment.Here,where it appears that Respondent's attorney mis-takenly assumed that the MinneapolisNECA officeacted as a central officefor the NECAChapters in thearea,the withdrawal letter is not deficient by any of thecriteria prescribed byRetail Associates.The Union wastimely notifiedof North Town's unequivocal"retractionof any previous authorizationof N.E.C.A. toact on itsbehalf as collective bargaining representative." Evenafter receiving the copy of the 3 October letter, S-NECA madeno response and apparently chose not toexercise its right-contained in the Letter of Assent-totimely notification.Moreover,North Town's failure todirect its notice properly toS-NECA hadno impact onany policy served by the rules laid down inRetail Associ-ates.Because negotiations took place and were complet-ed by choice of the Association and Union before thetime provided in the Letter of Assent for withdrawal andbeforetheNorth Townletterwas sent,North Town'sletter could have no impact on the negotiations. Also,because North Town had communicated to Local 110 itsdetermination to withdraw before it knew of the exten-sion agreement its decision could not have been influ-enced by the negotiations or their outcome and couldhave no more destabilized the multiemployer bargainingrelationship than if S-NECA had been sent the 3 Octoberletteron that date.Accordingly, I find that NorthTown'swithdrawal notice of3October1983 was effec-tively given and that North Town was released from theS-NECA/110 1982-1984 contract on its original expira-tion date.However,as in the case of the M-NECA agreementdiscussed above,although NorthTowncould withdrawprospectivelyS-NECA's authority to enter into any suc-cessor agreement with Local 110 on its behalf,itcouldnot repudiate the existing agreement for the remainder ofitsoriginal term.Accordingly,as I find below no meritto North Town's affirmative defenses, I conclude that its STACK ELECTRICrepudiationof the S-NECA/110 agreementbefore 27April 1984 violatedSection 8(a)(5) and(1) of the Act.5.Respondents'defensesa.The Unions'majorityRespondents contend that the Letters of Assent andthe agreements with Locals 110 and 292 are void and un-enforceable because they were prehire agreements whichnevermatured into enforceable collective-bargainingagreements.Counsel for the General Counsel contendsthat the units defined in the agreements are association-wide units,that the employees of each Respondent donot constitute separate bargaining units, and that the de-sires of the employees of the individual employers aretherefore irrelevant.In a single employer setting applicable case law withrespect to prehire agreements is clear.A union and em-ployer in the building and construction industry may un-lawfully enter into a prehire agreement but it creates nopresumption of majority status.A relationship thus estab-lishedmay be converted into a 9(a) relatioship on ashowing that the union has obtained majority status in,apermanent and stable complement of employees, but inthe absence of such a showing,the agreement remainsvoidable,NLRB v. Iron Workers Local 103,434 U.S. 335(1978).In a multiemployer setting the status of contracts be-tween additional employers joining the multiemployergroup and the union representing the multiemployer unitis less clear.The Board has certified multiemployer unitswithout inquiring into the number of employees em-ployed by individual employer-members of the group.CentralNew Mexico Chapter,152NLRB 1604 (1965);Northern Nevada Chapter,131NLRB 550 (1961).But inthose cases there was an established history of multiem-ployer bargaining,and the issue of the status of employ-ers joining the group by signing prehire Letters ofAssent does not appear to have been raised."InC.I.M. Mechanical Co., 275NLRB 685 (1985), con-curringMember Dennis squarely faced this issue, writ-ing:An employer cannot bind its employees to repre-sentation in a multiemployer unit without the em-ployees'express or implied consent.Mohawk Busi-nessMachines,116 NLRB 248, 249(1956). Typical-ly, a union gives such consent, but to do so, theUnion must be the employees'statutory bargainingrepresentative.Otherwise,employees could becomepart of.a preexisting multiemployer unit without inany way having expressed a desire to select theunion as their collective-bargaining representative,and would be unable to challenge the union's statusexcept in the multiemployer unit. If, however, aunion attains majority status support among an em-ployer's own employees,itwill have gained the au-I' See alsoNelson Electric,supra.Althoughthe issue was not raised, itappears from the factsthat the unionhad acquired a majorityin a perma-nent and stablework force before therespondent tried to repudiate theagreement.U&thority togive the employees'consent and to mergethem into the multiemployer unit.In that case the majority did not reach the issue be-cause it found that the employer had not expressed aclear and unequivocal intent to engage in multiemployerbargaining.However,Member Dennis'analysis was alsoadopted inBaton Rouge Building Trades Council Y. E. C.Schafer ConstructionCo., 657 F.2d 806(5th Cir.1981).This analysis is consistent with longstanding authoritiesand principles,and I have found no authority to the con-trary.Accordingly,I conclude that the analysis set forthinMember Dennis' concurrence should be followed inthis case.To determine whether the relationship between theUnions and Respondents in this case matured into 9(a)relationships,the facts as to each of the Respondentsmust be examined separately.At the time C. Stack signed the Letter of Assent withLocal 292,the only employee of Stack Electric was Pat-rickStack,who ran the business with his wife andbecame vice president when it was incorporated.As hus-band of the owner and as a managerial employee,PatrickStack would be excluded from any collective-bargainingunit and was not an employee within the meaning of theAct.12Thus,the Letter of Assent with Local 292 wassigned and the collective-bargaining agreement enteredinto at a time when Stack Electric had no employees. AsStack Electric,like the other Respondents was an electri-cal contractor performing work in the building and con-struction industry the agreement between Stack andLocal 292 was an 8(f)agreement at the time of its incep-tion.As set forth below,there is also no evidence thatLocal 110 represented any employees of Stack Electricwhen C.Stack signed the Letter of Assent with Local110, so that the agreement between Stack Electric andLocal 110 was also an 8(f) agreement. 'Since the latter part of 1981,for substantial periods oftime Stack employed four different persons, essentiallyone at a time,but there is no evidence that any of theseemployees were members of Local 110 or Local 292 orauthorized either Union to represent them. There is noevidence that Stack obtained their services by referralfrom either Union,reported their earnings to eitherUnion, or paid fringe benefits on their behalf. Thus, ithas not been established that Local 110 or Local 292ever attained majority status in a permanent and stablecomplement of employees.Therefore,both agreementsremained subject to repudiation by Stack.Consequently,following the analysis set forth in Member Dennis' con-currence above, Stack Electric'semployees did notbecome a part of the multiemployer unit,and in the ab-sence of any evidence that Stack Electric's business oper-ations taken by themselves meet the Board's jurisdiction-al standards,I shall recommend that the Board not assert'Although Stack and Local 292 may have considered Patrick Stack afull-time journeyman electrician and not a working employer for pur-poses of contract enforcement, their agreementis notdeterminative of hisstatus asan employee within the meaning of the Act 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjurisdiction over StackElectric and thatthe complaintsagainst it be dismissed.North Town'spredecessor,Helms Electric, had noemployees when MargaretJoycesigned theLetter ofAssent withLocal 292.Like Patrick Stack,Roger Joycewas referredtoNorth Town by Local 292,and he ranthe businesswith hiswife and later became its vice presi-dent when it was incorporated.Like Stack,he was notan employee within the meaning ofthe Act.Within a monthor two after the Letter of Assent wassigned,Helms hiredDon Herlofsky who worked forHelms from January 1981 until July1982.The recorddoes notshow whether Herlofskywas referredby Local292, but it does show that Helms and laterNorth Townmade payroll reports and contributionsto the Local 292fringe benefitfundsand remitted union dues on Her-lofsky's behalf.During theperiod of Herlofsky's employ-ment,Helms and then NorthTown employedno otheremployees.Ifind thatHelms and NorthTown had astable and permanent complement consisting of Her-lofsky, that Herlofskyhad become a memberof Local292, and thatLocal 292 thushad a majority amongHelmsand North Town's employees.Thus,Iconcludethat the initial agreement between Helmsand Local 292became a 9(a) agreementand that thesuccessorLetter ofAssent executedafter North Town wasincorporated waslikewise a 9(a) agreement.After North Townsigned theLetter of Assent withLocal 110,the month afterHerlofsky left, North TownhireWarren Stimson,a member of Local 110 on referralfrom Local110.Stimson worked untilApril 1983 asNorth Town's only employee.Thus,at least by the timeStimson was hired,Local 110 represented a majority of apermanent and stable complementof North Town's em-ployees.Accordingly,I find that under the principles setforth above,North Town's employees were merged intothe multiemployer units under contract between the As-sociations and Locals 110 and 292.Thesecontracts werethus not subject to repudiationby North Town as 8(f)agreements,and having become merged into the existingmultiemployer units the question of whether eitherUnion continued to represent a majorityofNorthTown's employees was no longer material.Bakken went into business in 1976.The Letter ofAssent he signed at that time applied to the residentialcontract not at issue in this case. In 1979 Bakken signedthe Letter of Assentapplicable to the commercial agree-ment.Before signing theLetter ofAssent,Bakken em-ployed one employee in addition to himself and he con-tinued to do so thereafter with some turnoverof individ-uals.Bakken,as owner of hisCompany,isnot an em-ployee within the meaningof the Act. Althoughit is un-clear when Bakken started to utilize theLocal 292 hiringhall,he startedto doso at some time afterthe firstLetter ofAssent was signed and continuedto employelectricians referredby Local 292through 1980.Thus, Ifind that at least after, if not before, the 1979 Letter ofAssent was signed Respondent had a stable and perma-nent complement of employeesthat Local292 represent-ed.Accordingly, I find thatBakken's employees weremerged intoM-NECA unitunder the contract betweenM-NECA and Local 292thatwas not subject to repudi-ation byBakken as an 8(f)agreement.Thereafter, thequestionof Local 292'smajority among Bakken's em-ployeeswas no longer material.Finally,turning toFowser, the evidence shows thatFowsersigned Lettersof Assent in 1977when he wentinto business as a sole proprietor.Apart fromhimself,Fowser employedno one until1980 when he hired afull-time employee and a temporary employee.Neitherwas hired through theLocal 292referral system and nei-therwas a union member.Thus, thereis no showing thatLocal 292ever represented employeesof Fowser. Ac-cordingly,as in the case of StackElectric,Fowser's em-ployees did not become part of the multiemployer unit,and in the absenceof anyevidencethe Fowser's businessoperations taken by themselves meet the Board's jurisdic-tional standards,I shall recommend that the Board notassert jurisdictionover Fowserand the complaint againstFowser bedismissed.b. Alleged unfair labor practices,misrepresentation,fraud,coercion,and duressRespondents contend thatthe Lettersof Assent aretainted by unfair labor practices and related misconductof the Unions at the timethe Lettersof Assent weresigned and continuing thereafter.More specifically, Re-spondents contend thatthey wererequired to join andpay exactions to the Unions,that the Unions interferedwithRespondents'choice of bargaining representatives,and that the Unions refused to bargain over any alterna-tives to signingthe Letters of Assentas a basis for agree-ment between Respondents and the Unions.'aAt the outset ofthe hearing counsel for the GeneralCounsel movedto strikethe affirmativedefense based onthe Unions'alleged unfair labor practices because it wasbarred bySection 10(b)of the Act.The motion wasgranted to the extent that the allegations of union unfairlabor practicesWere basedon conductwhichoccurredmore than 6 monthsbefore thecharges in this case werefiled.Respondents' request that this ruling be reconsid-ered is denied.Barrington Plaza & Tragniew,185 NLRB962, 964 (1970).Although thisruling disposesof most ofRespondents'contentions,they are in any eventvirtuallywithout fac-tual foundation.' 4Despite Respondents'claims that the Unions forcedRespondents to sign Lettersof Assent, insistedthat theydo so, and refused to consider other alternatives or tobargain individually with Respondents,the facts show anentirelydifferentpicture.Respondentswent to theUnions,not viceversa.They askedthe union businessrepresentativeswhat to do inorder tobecome unioncontractors.When the business representatives told them"' Although these contentions were made collectively by all Respondents, in view of the dismissal recommended above as to Stack andFowser,the remaining contentions will be considered only insofar as theyapply to North Town and Bakken If it were necessary to reach theseissues in relation to Stack and Fowser,however,generally the same con-clusions would follow14 Record citations in support of this contention and indeed throughoutRespondents' brief are largely to unrelated evidence or evidence that re-quires highly subjective and colored interpertation to draw from it theassertions Respondents base on it STACK ELECTRICto sign Lettersof Assent,they did not ask if there wereother alternatives nor did they ask to bargain separately.The business representatives did not demand any actionor refuse any action.They answeredthe questions askedthem by Joyceand Bakken, and Joyce and Bakken ac-cepted thoseanswers.As theUnions represented no em-ployees of Joyce orBakken at that time,they had nodutyto bargainwith Joyceor Bakken at all; bargainingbetween them was entirely consensual.The contentionby Respondentsthat the Unionshad special obligationsto Joyce andBakkens as union members to tell them ofother alternatives is baseless.The Unions' duty to Joyceand Bakkenwas only torepresentthem fairlyas employ-ees.Union membershipconferredno obligation on theUnions whenitdealt withthem asprospective employ-ers.'15When Joyceand Bakken approached the Unions ini-tially itwas because they wanted somethingfrom theUnions. In Joyce'scase he wanted to be a union contrac-tor, to work,and to receive fringe benefits.In Bakken'scase,he wantedto freezehis retirement benefits and toobtain commercial referrals.Only laterdid each decidethat he no longer wanted to be bound by the agreementshe had made.Although Respondents contend that theUnions engaged in a continuing violationof Section8(b)(3) of the Act by refusingto bargain individuallywithRespondents,theUnions'refusal to do so washardly an unfairlaborpractice;rather itwas a logicalconsequence of their position,supportedby the com-plaint,that Respondentswere bound by theexisting asso-ciation contracts.Closelyrelated are Respondents' contentions that theassociation agreements are void or unenforceable becauseof misrepresentation,fraud,duress, or coercion.They arerejectedfor thesame reasons.Again most,if not all theallegations,if sustained,wouldconstitute unfair laborpracticesthatoccurred more than 6 monthsbefore thecharges in this case werefiled.But more basic, the factu-al assertions are not supported by the evidence in therecord.Respondents would haveit that theywere theobjects ofpressure from the Unions to signthe Lettersand join the Unions "or else."Theywould have theUnions seen as aggressors who pressured Respondents,insistedthat theysign the Letters and pay union dues,and deliberately concealed information from them. Nofair readingof the recordcan lead to that conclusion.C. Alleged unfair representation by M-NECA and S-NECARespondents contend thatM-NECAand S-NECA un-fairly represented them in contract administration andnegotiationswith the Unionsand that the unfair repre-sentation constituted unusual circumstancesthat justifiedRespondents'withdrawalfrom themultiemployer bar-gaining units.Theycontend that the consequences of theis There is some irony in the contentions that the Unions should haveprotected Respondents from doing what they wanted to do and that theyunlawfully exacted dues from Respondents when it was Respondentswho came to the Unions to ask what they could do to become union em-ployers while at thesame time preserving for themselves the benefits ofemployees and, in Joyce'scase,the right to be viewed as an employee.SeeNelson Electric,supra,241 NLRB 551 fn. 20587unfair representation resulted in dire economic circum-stances that also justified withdrawal from the multiem-ployer units.The gist ofRespondents'contention is thatthe Associations favored large employersoversmall con-tractors by acquiescing in the Unions'insistence thateach small employer be requiredto employa full-timejourneyman and pay full-time fringe benefitsfor him de-spite a past practice ignoring that requirement and byparticipating in the premature extensionof the 1982-1984S-NECA/110 agreement.The evidencefails to establish any factual basis fortheir contentions.The Local 292contract contains a re-quirementfor employment of a full-time journeyman inaddition to a working employer.The Local 110 agree-ment limits the amountof work whichmay be per-formed byan owner and describes a 40-hour normalworkweek for employees.Both agreements contain ex-ceptionsin effectat all times material for periods of ex-cessive unemployment.Both Unions permit individualsto put ownership in the namesof theirspousesto avoidrestrictionson work byemployers.There isno evidencethatNorth Town wasrequired to employ a full-timejourneyman in additionto Joyce orthat Bakken was re-quired to employ a full-time electrician.The evidence asto grievances filed againstthem by the Unions showonly that theyprotested the use of employees not hiredthrough the union referral systems,not that theyinsistedon full-time employmentfor theiremployees.Moreover,the evidenceshows that thesmall employers were repre-sented in the membership and boardsof both Associa-tions, and there is no factual basisfrom which to con-clude that their interests were subordinatedto those oflarger employers.With respect to the extensionof the S-NECA/110agreement,Respondents assert that in reopening the1982-1984 contractand reaching agreement to extend itfor another2 years fully 9 monthsbefore its expirationdate and many monthsbefore theoutset of renewal ne-gotiations in any previous contractyear, S-NECA en-gaged in conspiratorial negotiations to extend premature-ly the1982-1984 agreement,to prevent the defection ofsmall employers,and to promote the interests of largeremployersto thedetriment of small employers like Re-spondents.This contention relates only to the complaintagainst NorthTown based on the Local110 agreement.There is, however,no evidence that these negotiationswere conducted in secret,conspiratorially, or with intentto promote the interests of large employersover those ofsmall employers.S-NECAcommunicatedwithcontrac-tors currently employing electricians underthe Local110 agreement during the course of the negotiations andreportedto contractors the failure of an attempt earlierin the spring to negotiate agreement to adjust a wage in-crease due on I May 1983 to give relief to the contrac-tors.Whether North Town specifically was notified ofor was aware of the negotiations, it is clear that the ne-gotiations were neither secret nor conspiratorial.The outcome of thenegotiations was to provide a 10-cent hourlyincrease in the employers'contributions formedical benefits,a 2-year wage freeze, and a reduction inapprentice wagesfor the first 2 years ofapprenticeship. 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent contends that the provisions favored largershops because only they could utilize apprentices. How-ever, the ratios of apprentices to journeymen provided inthe Local 110 agreement show no such favoritism.The evidence Respondent adduced to show dire eco-nomic consequencesof thealleged misrepresentation bytheAssociations is unworthy of reliance.It is specula-tive, based on off-the-top-of-the-head recollections, esti-mates, and questionable assumptions by witnesses whoseemingly testified on these matters on the spur of themoment.If such evidence is to have any weight,itmusthave a more solid foundation than that which underlaythe testimony of economic consequences proffered in thiscase.Moreover,evenaccepting that evidence at facevalue, it showed at most impairment of profit, not thekind of losses which would make continued operationunder the association agreements impossible.According-ly, I find no merit in this defense.d.The allegedacquiescence in Respondents'noncompliance with the agreementsRespondents contend that these cases"cry out"for ap-plication of the doctrines of waiver,equitable estoppal,and related law because Respondents failed to observevarious terms of the agreement with the acquiescence oragreement of the Unions and the Unions failed to takeenforcement action.Once again the evidence fails to support Respondents'claims.With respectto Bakken,although Bakken paid nolocal dues after signing the initial Letter of Assent, madeno fringe benefit contributions on nonunion employees,did not pay contract wage scales to nonunion employees,and did not utilize referrals from Local 292 after 1980,none of these facts show acquiescence in contract viola-tionsby Local 292. At thetime Bakkensigned the firstLetter of Assent he was a sole proprietor and, insofar asthe record shows, he remained the owner after BakkenElectric incorporated. There is simply no showing thatunder theLocal 292 contractBakken was required topay dues or make fringe benefit payments on his ownbehalf.As to remainder, there is no showing that Local292 knew or should have known of Bakken'sviolationsbefore a grievance was filed against Bakken in early1983. It is commonin the industry for employers withLetters of Assent not to work within the Union's juris-diction for some period of time and to make no fringebenefit reports to the Union. The Union becomes awareof contract violations only if a business representativehappens to visit a jobsite while the contractor is there.' 6There is no showing that that happened before the griev-ance against Bakken was filed.North Town relies on the fact that its benefit coveragewas terminated by Local 292 in December 1982, thatNorthTown stopped fringe benefit contributions toLocal 110 in April 1983, that Roger Joyce stopped duespayments to Local 292 in December 1982, that he neverpaid dues to Local 110, and that North Town did notpay union wage scales except to those employees whowere referred by the Unions. With respect to Local 292,16 A contention that Local 292 ignored a request for a referral byBakken is wholly unsupported by the record.the evidence shows that Local 292 stopped acceptingfringe benefit payments from Roger Joyce because NorthTown was then working as a St.Paul contractor.Joyce'sown testimony supports that conclusion,at least in part.Although Joyce testified that he tried by telephone with-out success to talk to someone about the reason for ter-mination,he did not contest the termination in writing orinform the Union that it was in error as to the locationof his work.Terminating Roger Joyce's fringe benefitsbecause he was working within Local 110's jurisdictiondid not carry with it acquiescence in North Town's vio-lation of the Local 292 agreement at times when NorthTown was working within its jurisdiction and, indeed,Local 292 fileda grievance only several months laterwhen North Town was found working within its juris-diction.There is no evidence that Local 292 was orshould have been aware of North Town's contract viola-tions before the grievance was filed. What has been saidwith respect to Local 292 is essentially applicable toNorth Town's relations with Local 110 as well.Insofar as Respondents'contentions are based on delayby the Unions and their counsel in responding to the at-tempts of Bakken and NorthTown byletter to repudiatethe contracts on 29 July and3October1983, respective-ly, in the light of the length and complexity of the con-tentionsmade by Respondents' counsel,there is noshowing of delay in response that would imply acquies-cence by the Unions or of reliance on the delay by Re-spondents that would support their defense.Accordingly,I find that there is no merit in the affirm-ative defenses advanced by North Town and Bakken,that they violated Section 8(a)(5) and (1) of the Act byrepudiating theM-NECA/292 agreement in midterm,and that North Town violated Section 8(a)(5) and (1) oftheAct byrepudiating the S-NECA/110 agreementbefore its 27 April 1984 expiration date.CONCLUSIONS OF LAW1.North Town Electric,Inc.and BakkenElectric,Inc.are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Stack Electric, Inc. and Fowser Electric are not em-ployers engagedincommercewithin themeaning ofSection 2(2), (6), and(7)of the Act over whom theBoard would assert jurisdiction.3.InternationalBrotherhood of ElectricalWorkers,Locals 110 and 292, AFL-CIOare labor organizationswithin the meaning ofthe Act.4.All employees employed by employers who haveauthorized the MinneapolisChapter, National ElectricalContractorsAssociation,to bargainfor them, who per-form work as describedin article III, section3.12 of theInsideConstructionand MaintenanceAgreement, 1982-1984, between Local 292and the MinneapolisChapterconstitute a unit appropriatefor the purpose of collectivebargaining within the meaning of Section9(a) of the Act.5.By repudiatingthe collective-bargaining agreementbetween Local 292 and theMinneapolisChapter of theAssociation on 29 July 1983, beforeitsexpiration date,Respondents BakkenElectric, Inc. and North TownElectric,Inc. have engaged in unfair laborpractices af- STACK ELECTRIC589fecting commerce within the meaning of Section 8(a)(5)and (1) and Section2(6) and (7) of the Act.6.All employees employed byemployerswho haveauthorizedthe St. Paul Chapter, National Electrical Con-tractorsAssociations,to bargain for them,who performwork as described in article III, section3,of the Con-struction andMaintenanceAgreement, 1982-1984, be-tween Local110 and the St.Paul Chapterconstitute aunit appropriatefor the prupose of collectivebargainingwithin the meaning of Section 9(a) of the Act.7.By repudiatingthe collective-bargaining agreementbetween Local110 and the St.Paul Chapter of the Asso-ciation on3 October 1983, before its 27 April1984 expi-ration date,RespondentNorth Town Electric,Inc. hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and(1) and Section 2(6) and(7) of theAct.REMEDYHaving found that Respondents Bakken and NorthTown engaged in unfair labor practices,Ishall recom-mend that they be ordered to cease and desist therefromand take certainaffirmativeaction designedto effectuatethe policiesof the Act.As I have found that Bakken and North Town unlaw-fully repudiated the 1982-1984 M-NECA/292 collective-bargaining agreement and that NorthTown unlawfullyrepudiated the 1982-1984 S-NECA/110 collective-bar-gaining agreement,I shall recommendthat they be or-dered(a) to give retroactive effect to the repudiatedagreements,(b) to make their employees whole for anylosses sustained by them by the failure to honor theterms and conditions of the repudiated agreements, asprescribed inOgle Protection Service,183NLRB 682(1970), plus interest, as computed inFlorida Steel Corp.,231 NLRB 651 (1977), and (c) to make whole the vari-ous fringe benefit funds for any contributions required tobe paid under the terms and provisions of the agree-ments, as prescribed inMerryweather OpticalCo., 240NLRB 1213 (1979).[Recommended Order omitted from publication.]